Fourth Court of Appeals
                                  San Antonio, Texas
                                      September 26, 2016

                                      No. 04-16-00556-CV

                    ESTATE OF ADAN J. DOMINGUEZ, DECEASED,

                       From the Probate Court No 2, Bexar County, Texas
                                 Trial Court No. 2015PC2096
                           Honorable Tom Rickhoff, Judge Presiding


                                         ORDER
        The clerk’s and reporter’s records are due to be filed November 4, 2016. On August 23,
2016, appellant filed a motion for extension of time to file the notice of appeal, an affidavit of
indigence, and a motion for extension of time to file an affidavit of indigence. On September 1,
2016, appellee and the court reporter filed a contest to appellant’s affidavit of indigence. The
contest is currently set for a hearing before the trial court on September 30, 2016. On September
22, 2016, appellant filed a motion for extension of time to file a bill of exception.

          All of appellant’s motions will be held in abeyance pending the determination of the
contest and the filing of the appellate record.


                                                    _________________________________
                                                    Karen Angelini, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 26th day of September, 2016.



                                                    ___________________________________
                                                    Keith E. Hottle
                                                    Clerk of Court